ANSTEAD, J.,
dissenting.
Because I conclude that we properly accepted jurisdiction on the basis of a conflict between the decision rendered below, Abraham v. Abraham, 730 So.2d 746 (Fla. 3d DCA 1999), and the decisions in Wall v. Johnson, 80 So.2d 362 (Fla.1955), and Martin v. Lenahan, 658 So.2d 119 (Fla. 4th DCA 1995), I would not discharge jurisdiction. Indeed, the majority opinion below candidly acknowledges “contrary authority for requiring restitution,” Abraham, 730 So.2d at 747, placing this case in the unique and limited category of cases demonstrating conflict on the face of the opinion.
PARIENTE and LEWIS, JJ., concur.